Citation Nr: 0917818	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  01-02 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an effective date prior to December 10, 
1996, for service connection for multiple sclerosis (MS).  

2.  Entitlement to an effective date prior to December 10, 
1996, for a grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date prior to February 3, 
2007, for a 60 percent rating for bladder incontinence.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty from April 1954 to November 1957, 
and from January 1958 to January 1968.

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied an earlier effective date for TDIU.  
The Veteran perfected an appeal.  In a November 2001 
decision, the Board denied entitlement to an earlier 
effective date for TDIU.  The Veteran appealed the Board's 
November 2001 decision to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court, in a January 2003 Order, vacated the 
Board's November 2001 decision and remanded the matter to the 
Board.

In June 2003, the Board remanded this case for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  In 
May 2004, the Board again remanded this case for three 
specific actions.  First, the Board indicated that the RO 
should determine whether a claim for service connection for 
vertigo was pending and unadjudicated at the time of the 
November 1987 rating decision.  If so, the RO was instructed 
to adjudicate such a claim for service connection.  Second, 
the RO was instructed to review a November 1987 rating 
decision, which denied service connection for MS, to 
determine whether the rating decision was clearly and 
unmistakably erroneous.  Preliminarily, the RO was instructed 
to determine whether the Veteran was notified of that 
decision and of his appellate rights so as to permit a 
finding that the November 1987 rating decision represented a 
final decision.  If the November 1987 rating decision 
represented a final decision, the RO was instructed to 
determine whether the November 1987 rating decision was 
clearly and unmistakably erroneous in denying service 
connection for MS.  Third, the RO was instructed to determine 
whether the Veteran submitted a timely Notice of Disagreement 
to the effective date for the grant of service connection for 
MS assigned by the January 2000 rating decision.  If so, the 
RO was instructed to issue a Statement of the Case and inform 
the Veteran of the need to submit a timely Substantive Appeal 
to include this issue in his current appeal.  If the RO 
determined that a timely Notice of Disagreement was not filed 
to the effective date assigned by the January 2000 rating 
decision, in notifying the Veteran of this decision, the RO 
should inquire as to whether the Veteran desired to pursue a 
claim for an earlier effective date for the grant of service 
connection for MS on the basis of submission of new and 
material evidence.  

In March 2004, the Veteran was contacted in order to clarify 
the issues on appeal.  In response, the Veteran and his 
representative indicated that the Veteran was only seeking 
entitlement to an earlier effective date for TDIU.

Nevertheless, in a March 2007 rating decision, the RO 
adjudicated several issues.  The RO determined that the 
November 10, 1987 and the January 20, 2000 rating decisions 
were not clearly and unmistakably erroneous.  The Veteran did 
not appeal that matter.  The RO also combined the MS 
disability with bladder incontinence and assigned a 60 
percent rating from February 3, 2007.  

In April 2007, the Veteran and his representative asserted 
that a separate evaluation of 30 percent was warranted for 
the MS, apart from the bladder incontinence disability.  They 
also disagreed with the assigned effective date of the 
increased rating for bladder incontinence.  

In a May 2007 rating decision, the RO separated the MS and 
resumed the 30 percent rating for that disability; thus 
satisfying the Veteran's disagreement with that matter.  The 
RO continued the assigned effective date for the evaluation 
(60 percent) for bladder incontinence.  The evaluation for 
dizziness and vertigo was also confirmed and continued.  A 
statement of the case was issued as the matter of an earlier 
effective date for service connection for MS and the Veteran 
perfected an appeal to that issue.  


FINDINGS OF FACT

1.  In a November 1999 Board decision, service connection for 
MS was granted; this action was implemented in a January 2000 
rating decision effective December 10, 1996; the Veteran did 
not appeal the assigned effective date.  

2.  In an August 11, 1995 rating decision, TDIU was denied; 
the Veteran did not appeal that decision.  

3.  On December 10, 1996, a claim for TDIU benefits was 
received.

4.  The Veteran did not meet the schedular criteria for TDIU 
benefits prior to December 10, 1996.

5.  There is no evidence on file showing that that the 
Veteran's service-connected disabilities combined to preclude 
employment prior to December 10, 1996, without consideration 
of MS, for which service connection was not established until 
December 10, 1996.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision which implemented the 
grant of service connection for MS and assigned an effective 
date of December 10, 1996, for service connection is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1103 (2008).

2.  The legal criteria for an effective date earlier than 
December 10, 1996, for the award of service connection for MS 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).

3.  The legal criteria have not been met for an effective 
date prior to December 10, 1996, for TDIU.  38 U.S.C.A. § 
5110 (West. 2002 & Supp. 2008); 38 C.F.R. §§ 3.400, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters were sent in July 2003 and February 2007, as to 
the two issues on appeal, and these letters fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim for an earlier effective date for TDIU, this 
was not prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in October 2008.  The VCAA letter as 
to the issue of an earlier effective date for service 
connection for MS was issued prior to an October 2008 
statement of the case (SOC) on that issue.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  See also 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Earlier Effective Dates

Following discharge from service, in an April 1968 rating 
decision, service connection was granted for gout, rated as 
20 percent disabling; and for prostatitis, cholecystectomy, 
and an appendectomy, each assigned noncompensable ratings.  
The combined rating was 20 percent effective January 13, 
1968.  

In a September 1968 rating decision, service connection was 
granted for degenerative discogenic disease and associated 
arthritis of C6 and C7, rated as 10 percent disabling, 
effective January 1968.  The combined rating was 30 percent 
effective January 13, 1968.  

In a July 1975 decision, the Board granted service connection 
for a left ankle disability.  This action was implemented in 
a January 1976 rating decision which assigned a 10 percent 
rating for traumatic arthritis with limitation of motion of 
the left ankle, post fracture, effective May 13, 1974.  The 
combined rating was 40 percent from May 13, 1974.  In May 
1976, the Board granted an increased rating of 20 percent for 
the left ankle disability which was then implemented in a 
May 1976 rating decision.  In that rating decision, a 
temporary total rating was assigned for the ankle disability, 
thereafter assigning a 20 percent rating from August 1, 1974.  
Thus, a combined rating of 40 percent was  effective 
August 1, 1974.  In a May 1980 rating decision, the 
disability rating for the cervical spine disability was 
increased to 20 percent effective March 5, 1980.  Thus, the 
combined rating for all disabilities was 50 percent effective 
March 1980.  

In September 1987, the veteran filed a claim for service 
connection for MS.  In a November 1987 rating decision, 
service connection for MS was denied.  The Veteran did not 
appeal that decision and it became final.  See 38 U.S.C.A. 
§ 7105.  

In March 1990 correspondence, the Veteran filed an 
application to reopen the claim of service connection for MS.  
In an April 1990 rating decision, the RO declined to reopen 
the claim.  The Veteran submitted a notice of disagreement 
(NOD) and a statement of the case (SOC) was issued.  However, 
thereafter a substantive appeal was not received.  

Appellate review is initiated by an NOD and completed by a 
substantive appeal after an SOC is furnished.  The NOD must 
be filed within one year of the date of mailing of the result 
of the initial review or determination.  A substantive appeal 
must be filed within 60 days from the date the RO mails the 
SOC to the appellant or within the remainder of the one year 
period from the date of the notification of the 
determination, whichever period ends later. 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.202, 20.302(a), (b).

Thus, since no substantive appeal was filed, the Veteran did 
not perfect an appeal to that April 1990 rating decision 
which then became final.  

Thereafter, in July 1995, a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, (a claim for TDIU) was received.  In August 
1995, the claim for TDIU was denied.  The Veteran did not 
initiate an appeal.  

On December 10, 1996, a claim of service connection for MS 
was received.  This correspondence may also be construed as 
an informal claim for TDIU.  

In February 1997, the RO determined that new and material 
evidence had not been received to reopen the claim of service 
connection for MS.  Thereafter, an NOD was received as to 
this rating decision.  An SOC was issued and the Veteran 
perfected his appeal by submitted a timely and adequate 
substantive appeal.  

In a July 1998 decision, the Board reopened the claim of 
service connection for MS and then remanded the issue on the 
merits to the RO for additional action.  In a November 1999 
decision, the Board granted service connection for MS.  This 
action was implemented in a January 2000 rating decision 
which also assigned a 30 percent rating effective December 
10, 1996.  The Veteran submitted an NOD as to the assigned 30 
percent rating, but did not appeal the assigned effective 
date.  

On February 2, 2000, the Veteran again raised the issue of 
entitlement to TDIU.  A formal application via a VA Form 21-
8940, was also received.  

In a July 2000 rating decision, the RO granted service 
connection for bladder incontinence and assigned a 40 percent 
rating.  Service connection was also established for severe 
foot movement, left, assigned a 30 percent rating, and for 
dizziness with vertigo problems, assigned a 30 percent 
rating, all effective from December 10, 1996.  A TDIU was 
also granted effective December 10, 1996.  The effective date 
for TDIU was the effective date of service connection for MS 
and the associated medical issues, as noted.  The Veteran 
disagreed with the assigned effective date of TDIU, claiming 
that he had been unable to work since 1986 when he was last 
employed as a teacher.  In September 2000, the RO continued 
the previously assigned December 10, 1996 assigned effective 
date for TDIU.  Thereafter, the Veteran perfected an appeal 
as to that issue.  

In May 2001, the RO granted service connection for loss of 
use of the left foot and assigned a 40 percent rating 
effective September 1, 2000.  In November 2001, the Board 
denied entitlement to an effective date earlier than December 
10, 1996 for TDIU.  The Veteran appealed to the Court and the 
Board's decision was vacated.  In a March 2007 rating 
decision, the RO determined that the November 10, 1987 and 
the January 20, 2000 rating decisions were not clearly and 
unmistakably erroneous.  The Veteran did not appeal that 
matter.  The RO also combined the MS with bladder 
incontinence and assigned a 60 percent rating from February 
3, 2007.  In a May 2007 rating decision, the RO separated the 
MS and resumed the 30 percent rating for MS.  The Veteran 
thereafter perfected an appeal as to the issue of an earlier 
effective date for service connection for MS.  


An Effective Date Prior to December 10, 1996, for Service 
Connection of MS

As noted above, the original claim of service connection for 
MS was received in September 1987.  However, that claim was 
denied in a final November 1987 rating decision.  The Veteran 
sought to reopen his claim a few years later, but his claim 
was denied in an April 1990 rating decision to which he did 
not perfect an appeal.  That decision was also final.  

On December 10, 1996, a claim of service connection for MS 
was received.  In a November 1999 decision, the Board granted 
service connection for MS.  This action was implemented in a 
January 2000 rating decision which also assigned a 30 percent 
rating effective December 10, 1996.  The Veteran submitted an 
NOD as to the assigned 30 percent rating, but did not appeal 
the assigned effective date.  The Veteran indicated his 
intent to seek a higher rating in January 2000 correspondence 
and stated that he wished to "appeal the Rating of 30 
percent" which had been assigned for MS.  He did not state 
his intent to appeal the assigned effective date.  In August 
2000 correspondence, the Veteran and his representative 
discussed his claim of special monthly compensation/foot drop 
as well as entitlement to an earlier effective date for TDIU.  
There was no mention of an intent to seek an earlier 
effective date for service connection for MS.  

As such, the Board finds that the January 2000 rating 
decision which implemented the Board's grant of service 
connection for MS and assigned an effective date of December 
10, 1996, is final as to the assigned effective date.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran currently raises a claim for an earlier effective 
date of service connection for MS.  As the Veteran did not 
appeal the initially assigned effective date for service 
connection, the Veteran has in effect submitted a 
freestanding claim for an earlier effective date.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by 
a claim to reopen based upon new and material evidence.  See 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc); see also 38 U.S.C. § 5109A(a) ("A decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 38 
U.S.C. § 5108 ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004). 

The Veteran in this case seeks an effective date prior to the 
date of the claim which was December 10, 1996.  The Veteran 
does not argue that the request for an earlier effective date 
should be construed as a motion to revise based on CUE.  In 
March 2004 correspondence, the Veteran and his representative 
indicated that they were not pursuing this claim.  
Nevertheless, in a March 2007 rating decision, the RO 
determined that the November 10, 1987 and the January 20, 
2000 rating decisions were not clearly and unmistakably 
erroneous.  The Veteran did not appeal that matter and that 
rating decision is final to those issues.  

Thus, the only remaining possibility in this case is that the 
claim can be processed as some form of freestanding claim for 
earlier effective date even though there is a final decision 
of record, January 20, 2000.  However, such a possibility 
vitiates the rule of finality.  See Leonard and Cook, both 
supra.  Accordingly, to the extent that the claimant has 
improperly raised a freestanding "claim for an earlier 
effective date" in an attempt to overcome the finality of the 
January 20, 2000 final decision, the appeal cannot prevail.  


An Effective Date Prior to December 10, 1996, for a Grant of 
TDIU

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for an increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an award for 
increased compensation "will be the date of receipt of the 
claim or the date entitlement arose, whichever is later."  38 
C.F.R. § 3.400.

The type of claim that is at issue, a TDIU rating claim, 
qualifies as a claim for increased disability compensation.  
The Court determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  

Thus, the type of claim that is at issue here qualifies as a 
claim for increased disability compensation.  Therefore, this 
claim is subject to the more specific criteria under 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).

Thus, if a claim is received after the treatment, but the 
treatment occurred within the prior one year period and 
showed an increase in disability, then the effective date 
will be assigned as of that date of treatment.

The Court has indicated that it is axiomatic that the fact 
that must be found, in order for entitlement to an increase 
in disability compensation to arise, is that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  If there is only one such service-
connected disability, it must be ratable at 60 percent or 
more, and if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more with a combined rating of 70 percent or more.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
question in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The sole fact that a veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

The effective date of a benefit is based upon a variety of 
factors, including the date of claim for a benefit and date 
entitlement arose. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The Federal Circuit has established that once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, the VA must consider total 
disability based upon individual unemployability.  Roberson 
v. Principi, 251 F. 3d 1378 (2001).  In essence, Roberson 
establishes when a claim for individual unemployability must 
be recognized or inferred.

In this case, as noted above, a claim for TDIU was denied in 
a final August 1995 rating decision.  The Veteran's 
representative has indicated that a TDIU issue was pending in 
1987.  Even if this was the case, that claim would merge into 
the August 1995 consideration of the TDIU issue.  Thus, the 
evidence dated prior to that time was considered in that 
final rating decision.  

Subsequent to that time, the next claim was received on 
December 10, 1996.  Therefore, that is the date of claim 
following a final rating decision.  The statutory guidelines 
for the determination of an effective date of an award of 
disability compensation are set forth in 38 U.S.C.A. § 5110.  
Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.  

The Board must also consider, pursuant to the governing law 
and regulations as set forth above, whether there was 
evidence within the one year prior to December 10, 1996, that 
showed that is was factually ascertainable that the Veteran 
was unemployable.  

At the outset, the Board notes that the Veteran met the 
schedular criteria for TDIU from December 10, 1996 onward, 
but not before that time, and not in the one year prior to 
that date.  During the period from December 10, 1995 to 
December 10, 1996, the Veteran did not have a combined 70 
percent rating.  The RO did not refer the TDIU claim to the 
Director of the Compensation and Pension Service for extra-
schedular consideration.  Even considering whether the 
Veteran was unable to obtain and retain employment, the 
private medical records, VA medical records, lay evidence, 
and Social Security Administration records show that the 
Veteran's unemployability has been related to his MS.  While 
the records generally reflect deterioration of the MS since 
1986, MS was not service-connected until December 10, 1996.  

The Board recognizes that the Veteran had vertigo which was 
service-connected during this time, along with other service-
connected disabilities, as noted above.  However, there is no 
competent opinion that these disabilities, without regard to 
the MS, precluded employment during the one year period prior 
to December 10, 1996.  The Veteran is not competent to make 
such a complex medical assessment.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Therefore, the Veteran's claim of TDIU was received on 
December 10, 1996.  During the one year prior to that date, 
it was not factually ascertainable that the Veteran was 
individually unemployable due to his service-connected 
disabilities and without considering his MS.  The Veteran's 
claim was not referred to the Director of the Compensation 
and Pension Service for extra-schedular consideration nor was 
this indicated as the records did not show that he was 
individually unemployable due to his service-connected 
disabilities and without considering his MS.  There is no 
claim for TDIU subsequent to the final August 1995 denial of 
TDIU and prior to the December 10, 1996 claim.  




Conclusion

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's earlier effective date 
claims.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the Veteran's 
claims, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Hence, the appeal as to both issues is denied.


ORDER

Entitlement to an effective date prior to December 10, 1996, 
for service connection for MS is denied.  

Entitlement to an effective date prior to December 10, 1996, 
for a grant of TDIU is denied.  


REMAND

As noted in the introductory portion of this decision, in a 
March 2007 rating decision, the RO combined the MS disability 
with bladder incontinence and assigned a 60 percent rating 
from February 3, 2007.  In April 2007, the Veteran and his 
representative asserted that a separate evaluation of 30 
percent was warranted for the MS, apart from the bladder 
incontinence disability.  They also disagreed with the 
assigned effective date of the increased rating for bladder 
incontinence.  In a May 2007 rating decision, the RO 
separated the MS and resumed the 30 percent rating for that 
disability; thus satisfying the Veteran's disagreement with 
that matter.  The RO continued the assigned effective date 
for the evaluation (60 percent) for bladder incontinence.  
Since the Veteran has disagreed with the assigned effective 
date for the 60 percent rating for bladder incontinence, an 
SOC must be issued as to the matter of an effective date 
prior to February 3, 2007, for a 60 percent rating for 
bladder incontinence.  The failure to issue an SOC is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999).  In addition, a VCAA letter on that 
issue should be sent.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  With regard to the issue of entitlement 
to an effective date prior to February 3, 
2007, for a 60 percent rating for bladder 
incontinence, the AMC should review the 
record and ensure compliance with all notice 
and assistance requirements set forth in the 
VCAA and subsequent interpretive authority.  
See, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 7-2004 (July 16, 
2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

2.  The Veteran should be sent an SOC as to 
the issue of an effective date prior to 
February 3, 2007, for a 60 percent rating for 
bladder incontinence in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the Veteran perfects his appeal by 
submitting a timely and adequate substantive 
appeal on this issue, then the claim should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


